MEMORANDUM *
Plaintiff-Appellant Chance World Trading (Chance) appeals the entry of summary judgment in favor of DefendantAppellee, Heritage Bank of Commerce (Heritage), on Chance’s aiding and abetting claim against Heritage. The district court correctly concluded that no material issue of fact exists as to Heritage’s knowledge that funds withdrawn from its accounts were being used for an improper purpose. With no knowledge of the underlying tortious action, no liability under an aiding and abetting theory can exist. See Casey v. U.S. Bank Nat’l Ass’n, 127 Cal.App.4th 1138, 1144, 26 Cal.Rptr.3d 401 (2005) (“Liability may be imposed on one who aids and abets the commission of an intentional tort if the person ... knows the other’s conduct constitutes a breach of duty and gives substantial assistance or encouragement to the other to so act ... ”) (citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.